ORDER

PER CURIAM:
AND NOW, this 27th day of August, 1996, there having been filed with this Court by Daniel G. Holmes his verified Statement of Resignation dated July 14, 1996, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 216, Pa. R.D.E., it is
ORDERED that the resignation of Daniel G. Holmes be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa. R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.